IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,221-01




EX PARTE JULIE LORAINE BRADLEY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F41042 IN THE 413TH DISTRICT COURT
FROM JOHNSON COUNTY



           Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of intoxication
manslaughter and sentenced to twenty years’ imprisonment. The Tenth Court of Appeals affirmed
her conviction. Bradley v. State, 10-07-00119-CR (Tex. App.–Waco 2008, pet. ref’d).
            Applicant contends that her trial counsel rendered ineffective assistance. The trial court found
that there are no controverted, previously unresolved issues of fact material to the legality of
Applicant’s confinement. Based on our own independent review of the record, including Applicant’s
memorandum of law, her reply to trial counsel’s affidavit, and her objections to the trial court’s
transmittal order, we conclude that her claims are without merit. Accordingly, relief is denied.
Filed: August 25, 2010
Do not publish